In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              ________________

                               NO. 09-20-00026-CR
                              ________________

                   RICHARD ADAM CASTILLO, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
________________________________________________________________________

                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 18-06-07332-CR
________________________________________________________________________

                          MEMORANDUM OPINION

      A jury convicted Richard Adam Castillo of aggravated sexual assault of a

thirteen-year-old child and sentenced him to incarceration for a period of five years

in the Texas Department of Corrections, Institutional Division. See Tex. Penal Code

Ann. § 22.021(a)(1)(B). Castillo alleges he was harmed by the trial court’s

evidentiary rulings regarding three groups of issues and complains that the trial

court: (1) excluded his testimony regarding precautions he took around the victim;

(2) disallowed cross-examination of the victim’s mother regarding events preceding

                                         1
the assault; and (3) disallowed cross-examination of the sexual assault nurse

examiner (SANE) regarding the victim’s reported history. For the following reasons,

we affirm.

                       I. Background and Evidence at Trial

      Castillo resided on the same property as the victim, S.M., 1 and her family.

Castillo is S.M.’s uncle and S.M.’s mother is Castillo’s sister.

A. S.M.’s Testimony

      One morning, S.M. was in her brother’s room watching television with her

siblings, some of whom were on the same bed. She testified that Castillo came into

the room and tried to get her to go watch a movie with him, but she refused because

she was tired. When she would not get out of bed, Castillo climbed into the bed next

to her and pulled her blanket over both of them. S.M. said that Castillo began rubbing

her back and proceeded to sexually assault her.

      S.M. testified that following the assault, Castillo begged her not to say

anything and told her he would give her whatever she wanted. S.M. explained that

after the assault, she took a bath because she “felt dirty.” She then wrote a note



      1
         We refer to the victim and her mother by their initials to conceal their
identity. See Tex. Const. art. I, § 30(a)(1) (granting crime victims “the right to be
treated with fairness and with respect for the victim’s dignity and privacy throughout
the criminal justice process[.]”).


                                          2
describing the assault and gave it to her mother, D.M. At trial, a copy of this letter

was admitted into evidence, read to the jury, and published to the jury.

B. D.M.’s Testimony

      S.M.’s mother, D.M., testified at trial as the outcry witness. She stated that

when S.M. handed her the note, she was “shocked [and] numb.” D.M. then called

Castillo, who had already left the house. When she called him and asked him “where

are you?” Castillo responded by asking “why,” which D.M. thought was strange.

D.M. then told Castillo, “I think you know why[.]” D.M. told the jury she had a

second phone conversation with Castillo in which he admitted he “[messed] up.”

      D.M. testified that when Castillo returned home, she met him outside and

described an emotional exchange they had in which Castillo did not deny assaulting

S.M. Instead, he tried to explain it was S.M.’s fault, alleging that “I was half asleep

and she came against me[]” and again admitted he “[messed] up.” D.M. said she

then called 9-1-1, and police and EMS personnel arrived at the home. She never

heard Castillo deny it happened.

      She described how the family’s life has changed since this happened. D.M.

said that after the incident, she eventually sought counseling for S.M.

C. Castillo’s Testimony

      Castillo admitted that he went into the bedroom to where S.M. and the other

children were the morning in question. However, he denied the assault occurred or

                                          3
that he promised to give her anything in return for her silence. He testified that S.M.

lied about the assault. The trial court refused to allow Castillo to testify as to the

reasons he took “precautions” around S.M. Specifically, he wanted to testify the

reason was because she had been sexually abused by someone else previously, and

she had accused Castillo of being “creepy” on a prior occasion. While arguing for

this evidence’s admissibility, Castillo did not assert in the trial court that S.M.’s prior

outcry of sexual abuse was false.

D. EMS Personnel Testimony

      Two EMS attendants who responded to the scene also testified regarding their

treatment of Castillo. According to one attendant, Castillo advised that he took

Benadryl in an attempt to kill himself. Both attendants confirmed that Castillo was

alert and oriented. One EMS attendant testified that when asked why he wanted to

kill himself, Castillo responded, “[b]ecause of what I did[.]” The other EMS also

testified that Castillo said he took Ibuprofen and Bendaryl “because of what he had

done.” One EMS attendant testified that Castillo never denied what he had done to

his niece.

E. Officer’s Testimony

      A Montgomery County Sheriff’s Office deputy who responded to the scene

testified regarding his observations. He recorded video from the patrol car but

described the audio quality as “poor.” The deputy was present when his sergeant

                                            4
questioned Castillo. When they spoke to Castillo, the officers already knew what

S.M. said had happened, and Castillo told the officers he tried to kill himself because

“he messed up.” Castillo admitted he and the victim were on a bed together and said

that “she pushed up against him.” According to the deputy, Castillo told them he put

his hands down her pants and confirmed to him that he assaulted his niece in the

manner alleged. The deputy indicated that he had no doubt Castillo admitted

committing the crime.

F. Forensic Interviewer’s Testimony

      The forensic interviewer from Children’s Safe Harbor who interviewed S.M.

also testified. She said that she interviewed S.M. and six of her siblings. Because she

was not the outcry witness, she did not provide testimony regarding those interviews.

She generally described the forensic interview process for the jury.

G. SANE’s Testimony

      The SANE testified at trial regarding her examination of S.M. Following the

incident, S.M. was taken to the hospital to be examined by a SANE. During the

SANE’s testimony, the medical records of the exam were admitted into evidence,

which included a “word-for-word[]” narrative of the assault S.M. relayed to her. At

trial, the defense argued Castillo should be allowed to cross-examine the SANE

regarding the victim’s sexual history to clarify the impression that the victim was

not sexually active before this incident. The defense further contended that the trial

                                          5
court’s failure to do so would deny him the right to present a complete defense and

would deny him the right to cross-examine and confront his accusers. The trial court

would not allow such questioning and cited Texas Rule of Evidence 412.

H. Dashcam Video

      An officer’s dashcam video recording was also admitted into evidence. The

audio quality of the recording is poor. An officer can be heard questioning Castillo,

but many of Castillo’s responses are inaudible. However, Castillo can be heard

telling the officers that he and the victim “were watching TV, and she kept pressing

up against me.” When the officer asks if he put his hands down her pants on the

inside or outside of her panties, he can be heard saying, “Outside.” The following

exchange then took place:

      Officer: So, you didn’t put your finger inside of her vagina?

      Castillo: Yeah.

      Officer: You did? Okay. Okay.

                              II. Standard of Review

      We review a trial court’s decision regarding the admission of evidence for an

abuse of discretion. See Johnson v. State, 490 S.W.3d 895, 908 (Tex. Crim. App.

2016); Tillman v. State, 354 S.W.3d 425, 435 (Tex. Crim. App. 2011). A trial court

does not abuse its discretion if its ruling lies within the zone of reasonable

disagreement. See Johnson, 490 S.W.3d at 908; Martinez v. State, 327 S.W.3d 727,

                                         6
736 (Tex. Crim. App. 2010). If the trial court’s evidentiary ruling is correct under

any applicable legal theory, we will not disturb it even if the trial court articulated

an incorrect or insufficient reason for its ruling. See Johnson, 490 S.W.3d at 908.

      The constitutionally improper denial of a defendant’s opportunity to impeach

a witness is subject to a harmless-error analysis. Delaware v. Van Arsdall, 475 U.S.

673, 684 (1986). “A party may claim error in a ruling to admit or exclude evidence

only if the error affects a substantial right.” Tex. R. Evid. 103(a); see Tex. R. App.

P. 44.2(b). We will not reverse a conviction if we have “fair assurance from an

examination of the record as a whole that the error did not influence the jury or had

but slight effect.” Taylor v. State, 268 S.W.3d 571, 592 (Tex. Crim. App. 2008).

                                      III. Law

      Generally, relevant evidence is admissible, and irrelevant evidence is

inadmissible. See Tex. R. Evid. 402. Relevant evidence tends to make a fact more or

less probable than it would be without the evidence, and the fact is of consequence

in determining the action. Id. 401.

      The United States Constitution and the Texas Constitution provide that an

accused will have the right to confront witnesses against him. See generally U.S.

CONST. AMEND. VI; Tex. Const. art. I, § 10.

      The Sixth Amendment right to confront witnesses includes the right to
      cross-examine witnesses to attack their general credibility or to show
      their possible bias, self-interest, or motives in testifying. This right is
      not unqualified, however; the trial judge has wide discretion in limiting
                                          7
      the scope and extent of cross-examination. Generally, the right to
      present evidence and to cross-examine witnesses under the Sixth
      Amendment does not conflict with the corresponding rights under state
      evidentiary rules.

Hammer v. State, 296 S.W.3d 555, 561 (Tex. Crim. App. 2009). A trial court violates

a defendant’s right of confrontation if it improperly limits appropriate cross-

examination. Carroll v. State, 916 S.W.2d 494, 497 (Tex. Crim. App. 1996).

Whether rooted in the Due Process Clause of the Fourteenth Amendment or the

Confrontation Clause of the Sixth Amendment, the Constitution guarantees criminal

defendants the opportunity to present a complete defense. Crane v. Kentucky, 476

U.S. 683, 690 (1986). The constitutional right to present a defense includes the right

to compulsory process and the rights to confront and cross-examine

witnesses. Pointer v. Texas, 380 U.S. 400, 405 (1965).

      A defendant’s right to cross-examination is not unqualified, however.

Johnson, 490 S.W.3d at 909. A defendant “is not entitled to ‘cross-examination that

is effective in whatever way, and to whatever extent,’ he might wish.” Id. at 909-10

(internal quotations and citations omitted). Trial judges have wide latitude to limit

the scope of cross-examination by imposing restrictions on cross-examination. Id. at

910. A trial judge may limit the scope if the limits do not infringe upon the

Confrontation Clause’s guarantee of “‘an opportunity for effective cross-

examination.’” Id. at 909 (quoting Johnson v. State, 433 S.W.3d 546, 551 (Tex.

Crim. App. 2014)).
                                          8
      Because the right to present evidence and cross-examine witnesses under the

Sixth Amendment generally does not conflict with corresponding rights under state

evidentiary rules, questions involving cross-examination can be resolved by looking

to the Texas Rules of Evidence. See Hammer, 296 S.W.3d at 561. One such rule,

Texas’s “rape shield” law, places constraints on the admission of evidence of a

complaining witness’s past sexual behavior. See generally Tex. R. Evid.

412. Evidence of a complaining witness’s past sexual behavior, either in the form

of specific instances of conduct or reputation or opinion evidence, is generally

inadmissible in a criminal sexual assault trial. See Tex. R. Evid. 412(a). That rule

bars evidence of a victim’s prior sexual conduct unless it falls within five exceptions:

(1) it is necessary to rebut or explain scientific or medical evidence offered by the

State; (2) it concerns past sexual behavior with the defendant and is offered by the

defendant to establish consent; (3) it relates to the motive or bias of the alleged

victim; (4) it is admissible under rule 609;2 or (5) it is constitutionally required to be

admitted. See id. 412(b)(2). In addition to qualifying as one of the forgoing

exceptions, the probative value of the evidence must outweigh the danger of unfair

prejudice. See id. 412(b)(3).




      2
       Rule 609 pertains to the admission of evidence of prior criminal convictions
for impeachment purposes. See Tex. R. Evid. 609.
                                        9
      There are exceptions for evidence of specific instances of a victim’s past

sexual behavior including, as relevant here, evidence that “is constitutionally

required to be admitted[.]” Tex. R. Evid. 412(b)(2)(E). “The Constitution requires,

however, only the introduction of otherwise relevant and admissible evidence.” Hale

v. State, 140 S.W.3d 381, 396 (Tex. App.—Fort Worth 2004, pet.

ref’d) (citing United States v. Nixon, 418 U.S. 683, 711 (1974)). Thus, before a

victim’s sexual behavior can be admitted under Rule 412(b)(2)(E), the defendant

must establish the evidence’s relevancy to a material issue in the case. See id. Even

if the evidence meets one of the exceptions, the inquiry does not end there; the

probative value of the proffered evidence must also outweigh the danger of unfair

prejudice. See Tex. R. Evid. 412(b)(3); State v. Dudley, 223 S.W.3d 717, 724 (Tex.

App.—Tyler 2007, no pet.).

      A witness who creates a false impression while testifying may generally be

cross-examined about previous statements or actions inconsistent with that

impression. See Pyles v. State, 755 S.W.2d 98, 115 (Tex. Crim. App. 1988); Dudley,

223 S.W.3d at 724. When a witness leaves “a false impression during his direct

examination, he is commonly said to have ‘opened the door’ to an inquiry . . . as to

the validity of his testimony.” Prescott v. State, 744 S.W.2d 128, 131 (Tex. Crim.

App. 1988). When testimony contains an alleged ambiguity or gives a false

impression, the complained-of response should be narrowly construed. Id. at

                                         10
132. Moreover, “[w]hen attempting to determine the meaning of a response, the

predicate question is a determinative interpretative tool.” Id.

                                   IV. Application

A. Issues One through Three: Testimony Regarding Castillo’s Precautions

      In his first group of issues, Castillo contends the trial court erred by failing to

permit him to testify regarding precautions he took in his relationship with S.M.

Castillo argues that he should have been permitted to testify regarding the reasons

he took steps to ensure that he was not alone with S.M. given (1) her prior sexual

abuse outcry against another individual, and (2) she previously accused Castillo of

behaving in a “creepy” manner, after which he did not want to be alone with her to

avoid the chance of sexual misconduct allegations. Castillo contends this went to his

defense that he never touched S.M. and to S.M.’s credibility. He asserts that he was

denied the right to due process and a fair trial, because he was prevented from putting

on a meaningful defense.

      Castillo failed to establish the relevance of evidence of S.M.’s prior sexual

assault allegations against another as a reason he took precautions around or avoided

her. Such evidence would not make a fact of consequence more or less probable,

given his admission that he was with her on the bed on the morning in question. See

Tex. R. Evid. 401.




                                          11
      The defense’s “proffer” regarding S.M. accusing Castillo of being “creepy”

following a water gun fight, was as follows:

      [Castillo] was referring to an incident where he had a water gun fight
      with [S.M.]. [S.M.] got upset with him. She ran off, went to her mother,
      told her mother he had done something creepy. He didn’t know exactly
      what it was, but she had a discussion with him -- her mother saying,
      from now on, I will keep my distance from her. I’m not going to be
      alone with her in any way, shape or form because I don’t want anything
      to occur because he knew about the other sexual allegation. So, without
      bringing up the other sexual allegation, this is what he’s telling me what
      he was bringing up, not concerning the sexual allegation. He doesn’t
      know what the creepy thing was that she said to mama.

(Emphasis added.) While the “proffer” regarding S.M.’s “creepy” allegation was

sparse on details, Castillo argued for its admission to show that he avoided S.M. and

why. However, he has failed to meet his burden of showing such evidence was

relevant where he admitted he was on the bed with S.M. the morning in question and

there were a number of other children in the room when the alleged assault occurred.

See Tex. R. Evid. 401. In the absence of a showing of relevance, such testimony was

properly excluded. See id. 402.

      Further, with respect to the prior sexual assault allegation, it does not fall

within Rule 412’s list of exceptions. Rather than using S.M.’s prior sexual assault

allegation to establish S.M.’s bias or motive, Castillo sought to use the allegation to

establish his motive for avoiding S.M. See id. 412(b)(2)(C) (noting an exception to

prove the victim’s bias or motive) (emphasis added). As to his argument that the

evidence went to S.M.’s credibility, absent proof that the prior allegation involving
                                          12
another individual was false or that the allegation was similar, the evidence fails to

have any probative value impeaching the complainant’s credibility. See Lopez v.

State, 18 S.W.3d 220, 226 (Tex. Crim. App. 2000) (explaining that without proof

the prior allegation was false or the two accusations were similar, the evidence fails

to have any probative value in impeaching [complainant’s] credibility). The trial

court did not abuse its discretion by precluding this testimony. We overrule issues

one through three.

B. Issues Four through Six: Cross-Examination of Complainant’s Mother

      The second evidentiary ruling Castillo complains of is the trial court’s refusal

to permit him to cross-examine D.M. regarding a prior instance of S.M. accusing

someone of sexual abuse. Castillo noted that on direct “they asked her, [d]id it have

an [e]ffect on your family -- regarding what [e]ffect it had on your family, and the

family was never the same after this event, that they had to move out of the house

because of this event.”

      During the State’s direct examination, D.M was asked if Castillo continued to

reside at their home following the incident, and she responded, “No.” The following

exchange then occurred:

      [PROSECUTOR] How has your family, I guess, changed since then?

      [D.M.] It’s been a rollercoaster. My kids don’t have the same mom that
      they did prior. My husband doesn’t have the same wife he did prior to
      June 3rd. Each child is affected by it, you know, [S.M.] especially.
      There were times where I had to force her to get up because she would
                                         13
      go into a depressant stage, and I’m like, We are not doing this. We are
      going to keep going and moving forward. I had to put her in therapy.
      The other children that you see, the little ones, they talk about him all
      the time. [S.M.] doesn’t -- she sits there because the boys don’t know
      anything about the situation. So, they talk about him during holidays,
      birthdays. My little one actually got glasses and they are really thick
      and he was upset because kids were making fun of him and he just
      wanted his uncle because he felt like he could make it better. The other
      one got into an argument with another kid at school because Adam --
      he’s a big fan of Alien vs. Predator and Adam found an app where you
      can talk to the predator and a kid told him he wasn’t real and he fought
      because he said, Uncle Adam says it is. So it’s real. They all miss him.
      They don’t understand why he’s not around. I’m sure they feel
      abandoned by him, but we are just taking steps. It’s still hard for
      everybody.

      [PROSECUTOR] Would it be fair to say for the entire family, your
      family dynamic and your lives are worse off now than before this
      happened [o]n June 3rd, 2018?

      [D.M.] Yes. It’s very stressful. My husband and I are very paranoid.
      Our kids don’t go anywhere without us. Even [S.M.] -- she’s going to
      be 15 in March, and our kids are very -- more -- sheltered more than
      they ever were.

      A hearing outside the jury’s presence occurred where the defense argued it

should be permitted to cross-examine D.M. regarding S.M.’s prior sexual abuse

allegation. The defense argued that D.M.’s testimony regarding the family’s

problems in the wake of Castillo’s abuse left a false impression with the jury,

particularly that the family had no problems before this incident and all their

difficulties were due to this incident. In the trial court, Castillo cited Ex Parte

Ghahremani in support of his argument and complained his right to due process, a

fair trial and a meaningful defense were implicated.
                                         14
      The trial court ruled that Castillo could obtain clarification regarding D.M.’s

testimony but could not go into the prior sexual assault allegation by S.M. and cited

Rule 412. On appeal, Castillo argues that this failure to allow him this cross-

examination prevented him from clarifying the false impression D.M. left with the

jury, thus impacted his right to due process, a fair trial, and to present a meaningful

defense.

      We disagree that D.M.’s testimony left a false impression with the jury that

their family had no problems prior to this incident. She was asked how their life had

changed since this. Her testimony conveyed that Castillo no longer lived with them,

that the children missed him, and that S.M. had to undergo counseling.3 D.M. did

not testify they were without problems prior to this. Rather, her testimony focused

on the family’s changes since the incident. Any evidence regarding this specific

incident of a prior sexual assault allegation did not fall within Rule 412’s recognized

exceptions. See Tex. R. Evid. 412. This case is distinguishable from Ex parte

Ghahremani, where the State knowingly used false testimony, which constituted a

due process violation. See Ex parte Ghahremani, 332 S.W.3d 470, 478 (Tex. Crim.

App. 2011). There, the witness denied anything except a drug overdose occurred



      3
         Elsewhere, D.M. explained that S.M. never had to undergo counseling prior
to this. Upon cross-examination by the defense, D.M. testified that S.M. did not
begin counseling immediately after the incident. She had to force S.M. to begin
counseling about a year after the incident.
                                         15
between the sexual assault and the complainant’s need for intensive therapy. See id.

at 479. However, evidence existed that prior to therapy and after the sexual assault,

she was on drugs, had run away from home and had been sexually assaulted again,

returning home with evidence of that assault still on her body but she could not recall

who her assailant was, and it was only after these occurrences she was sent to

intensive therapy. See id. Such is not the case here.

      Further, irrelevant evidence is inadmissible. See Tex. R. Evid. 402. Castillo

failed to show at trial or on appeal that S.M.’s prior sexual assault allegation

involving another individual was in any way relevant to the issue of how their family

had changed after Castillo assaulted S.M. He did not assert in the trial court or on

appeal that S.M.’s prior sexual abuse outcry was false. While the defense submitted

a list of questions that he wanted to ask D.M. regarding the family situation and the

prior alleged sexual assault by another individual, there was no indication of what

the responses would have been. Apart from knowing the prior sexual assault

allegation involved a different individual, no other information regarding the

allegation of a prior sexual assault was developed in the record. The trial court did

not abuse its discretion by refusing to permit the defense to cross-examine S.M.’s

mother regarding S.M.’s prior sexual assault allegation. We overrule these issues.




                                          16
C. Issues Seven through Nine: SANE’s Cross-Examination

      In his last group of issues, Castillo complains that the trial court erred by

limiting his cross-examination of the SANE who examined S.M. following the

assault. Again, Castillo argues he should have been permitted to question the SANE

regarding the history S.M. reported to her, specifically her prior instance of alleged

sexual abuse. As the proponent of such evidence, Castillo has failed to show its

relevance or that a prior allegation of sexual abuse against S.M. would tend to make

this assault more or less likely to have occurred. See Tex. R. Evid. 401. In the

absence of a showing of its relevance, such evidence is inadmissible. See id. 402.

Castillo does not allege the prior sexual assault outcry against another individual was

false or otherwise show any similarity to the accusations in this case. See Lopez, 18

S.W.3d at 226. Neither does he attempt to connect that allegation with S.M.’s motive

or bias to falsely accuse him in this case. See Tex. R. Evid. 412(b)(2)(C).

      Finally, in support of this argument, Castillo contends the State’s questioning

of the SANE regarding her report “opened the door” to these allegations and left a

false impression with the jury that the defense was hiding evidence. We disagree.

The questioning and testimony Castillo references in his brief that he argues “opened

the door” involved the State asking him about S.M.’s statements to a forensic

interviewer, not the SANE. The context of the State’s questions show that Castillo

was asked whether he had any reason to believe that S.M. provided the forensic

                                          17
interviewer with any discrepancies regarding how this assault occurred. See

Prescott, 744 S.W.2d at 131 (explaining that when determining meaning of a

response, the predicate question is a “determinative interpretative tool[]”). We

overrule these issues.

                                 V. Conclusion

      Having determined that the trial court did not err by excluding the

complained-of evidence or limiting cross-examination, we affirm the judgment.

      AFFIRMED.



                                            ________________________________
                                                    CHARLES KREGER
                                                          Justice

Submitted on September 22, 2021
Opinion Delivered December 15, 2021
Do Not Publish

Before Golemon, C.J., Kreger and Johnson, JJ.




                                       18